Citation Nr: 9912026	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-20 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury.

2.  Entitlement to service connection for the residuals of 
left ankle and back injuries.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant









ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 3, 1989, to July 
24, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Subsequently, the case 
was transferred to the RO in Houston, Texas.

The issues of entitlement to service connection for the 
residuals of left ankle and back injuries are addressed in a 
remand order at the end of this decision.


FINDINGS OF FACT

The claim for service connection for the residuals of a neck 
injury is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded a 
claim for service connection for the residuals of a neck 
injury.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991);  38 C.F.R. § 3.303 (1998). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  


Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992);  see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded);  see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background and Analysis

In this case, service medical records are negative for 
complaint or treatment for a neck injury.  Post-service 
medical records show that the veteran complained of neck 
pain, and a report dated in September 1997 included a 
diagnosis of acute cervical strain.  A September 1997 
radiology report noted a normal cervical spine.  


At his personal hearing, the veteran testified that he 
injured his neck during active service when people fell on 
him at a sporting event.  Transcript, p. 5 (June 1995).  He 
stated that he experienced severe pain and headaches whenever 
he bumped his head.  Tr., p. 5.  The veteran provided 
additional testimony referable to a neck disorder before the 
undersigned via a video conference with the RO in Houston, 
Texas in March 1999.

Based upon the evidence of record, the Board finds competent 
medical evidence has not been submitted which demonstrates a 
present neck disability as a result of an injury or disease 
incurred in or aggravated by active service.  The Board notes 
that the veteran's service medical records are negative for 
complaint or treatment for a neck injury.  

The only evidence of a present neck disability is the 
veteran's own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board concludes the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for the residuals of a neck injury.  See 
38 U.S.C.A. § 5107(a).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which deneid 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded him greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
the residuals of a neck injury.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 
344 (1996),  aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claim for service connection for the 
residuals of a neck injury is not well grounded, the doctrine 
of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for the residuals of a neck 
injury, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In this case, the Board notes that the veteran's claims for 
service connection for the residuals of left ankle and back 
injuries are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  The record includes service medical 
records indicating diagnoses of left ankle sprain and 
mechanical back pain, and post-service medical records which 
include diagnoses of possible ligamentous left ankle injury 
and thoracic spine lesion.  

In addition, the Board finds the veteran's October 1990 
correspondence to the service department is sufficient 
evidence of a continuity of symptomatology after service.  
See 38 C.F.R. § 3.303(b).

VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a);  see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The fulfillment of the statutory duty to 
assist includes providing additional VA opinions by a 
specialist which takes into account the records of prior 
medical treatment so that the evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991);  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that additional development is 
required for an adequate determination of this appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran should be allowed to 
submit additional information in support 
of the issues on appeal.  All pertinent 
evidence received should be associated 
with the claims file.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all sources, VA and non-VA, 
inpatient and outpatient, who have 
treated him for left ankle and back 
disorders since service.  




After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
by an appropriate specialist to determine 
the current nature and etiology of any 
left ankle or back disorders.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies should 
be conducted.  

The examination should include any tests 
or studies deemed necessary for an 
accurate assessment.  The examiner must 
be requested to provide an opinion as to 
whether any left ankle and/or back 
disorders found on examination is/are 
related to service medical documented 
symptomatology.  Any opinions expressed 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  

In particular, the RO should ensure that 
the required examination report and 
requested opinions are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

